EXHIBIT Consent of Independent Registered Public Accounting Firm To the Board of Directors ERF Wireless, Inc. League City, Texas We hereby consent to the incorporation by reference in ERF Wireless, Inc.’s (the “Company”) Registration Statement on Form S-8 (No. 333-143328 and No. 1443326) of our report dated March 25, 2008, relating to the consolidated financial statements which appear in the Company’s Annual Report on Form 10-KSB for the years ended December 31, 2007 and 2006. /s/ LBB & Associates, Ltd., LLP LBB & ASSOCIATES LTD., LLP Houston,
